Citation Nr: 0420819	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-04 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), to include the issue 
of entitlement to an evaluation in excess of 30 percent for 
PTSD for the period from October 6, 2000, to April 2, 2003.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.







ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to January 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision in which the RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective October 6, 2000.  

In August 2003, the Board remanded this case to the RO for 
initial consideration of additional evidence that had been 
submitted directly to the Board.  

Thereafter, in a November 2003 rating decision, the RO 
assigned an increased evaluation of 50 percent for the 
service-connected PTSD, effective on April 2, 2003.  



FINDINGS OF FACT

1.  For the period beginning on April 2, 2003, the service-
connected PTSD has been shown to be manifested by a 
disability picture that more nearly approximates that of 
deficiencies in most areas due to symptoms such as suicidal 
ideation and an inability to establish and maintain effective 
relationships; the veteran is not shown to suffer from 
manifestations consistent with those reflective of total 
social and industrial impairment.  

2.  Prior to April 2, 2003, the service-connected PTSD had 
been shown to be manifested by generally satisfactorily 
functioning with occasional decrease in efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood and anxiety.  



CONCLUSIONS OF LAW

1.  Beginning on April 2, 2003, the criteria for the 
assignment of no more than a 70 percent disability rating for 
the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. § 4.130 including 
Diagnostic Code 9411 (2003).  

2.  For the period prior to April 2, 2003, the criteria for 
the assignment of an evaluation in excess of 30 percent for 
the service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104; 38 C.F.R. § 4.130 including Diagnostic Code 9411.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in this case.  By virtue of the May 2002 
SOC, the November 2003 SSOC, and correspondence from the RO, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In this regard, the Board notes VAOPGCPREC 8-2003 (December 
22, 2003) in which the VA Office of the General Counsel held 
that, if, in response to a notice of decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
SOC if the disagreement is not resolved, but section 5103(a) 
does not require VA to provide a notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  

In evidence development letters dated in March 2001 and April 
2001, the veteran was advised of the type of evidence 
necessary to substantiate his initial claim.  In addition, he 
was also advised of his and VA's responsibilities under VCAA, 
including notice of what evidence must be provided by the 
veteran and what evidence must be provided by VA.  He was 
also advised to identify any additional evidence that he 
would like VA to obtain on his behalf.  

In addition, in the May 2002 SOC and the November 2003 SSOC, 
the RO set forth the law and regulations pertinent to a claim 
for an increased rating for the service-connected PTSD.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA. Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-98 (2000) (now codified as amended at 38 U.S.C.A. §§ 
5103 and 5103A (West 2002)).  




Analysis

The veteran is seeking an increased evaluation for his 
service-connected PTSD.  He essentially contends that his 
disorder is more severe than is contemplated by the 30 
percent and 50 percent ratings currently assigned under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The criteria of DC 9411 for each level of disability in 
excess of 50 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

Having reviewed the complete record, the Board finds that, 
beginning on April 2, 2003, the veteran's symptomatology is 
shown to more closely approximate the rating criteria 
supporting the assignment of a 70 percent evaluation under 38 
C.F.R. § 4.130, DC 9411.  

In essence, the Board concludes that the service-connected 
PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work and family 
relations due to such symptoms as suicidal ideation and an 
inability to establish and maintain effective relationships.  

In this regard, the Board notes the report of a VA 
psychological examination conducted in April 2003.  In that 
report, it was noted that the veteran had admitted to having 
suicidal thoughts and sometimes thinking of running his car 
off the road or off a bridge.  The examination revealed signs 
of interpersonal sensitivity and paranoia, and it was noted 
that he reported virtually no socialization or social 
activities.  

The examiner found that the veteran had a tendency to 
overstate the severity of his symptomatology, but that there 
did appear to be an overall decline in functioning, which was 
attributable to the recent outbreak of war and associated 
news coverage in stimuli.  

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 50 due to the veteran's PTSD alone, which was 
described as being indicative of serious symptoms and serious 
impairment in social and occupational functioning.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

In view of the foregoing, the Board concludes that, since the 
April 2, 2003 VA examination, his service-connected PTSD is 
shown to be manifested by symptomatology consistent with 
occupational and social impairment, with deficiencies in most 
areas, such as work and family relations due to such symptoms 
as suicidal ideation and an inability to establish and 
maintain effective relationships.  Thus, the Board finds that 
the veteran's PTSD has met the criteria for a 70 percent 
evaluation since April 2, 2003.  

The Board recognizes that there is evidence of record which 
does not support a rating of 70 percent since April 2, 2003.  
For example, the veteran's PTSD has not been shown to be 
manifested by intermittently illogical, obscure, or 
irrelevant speech, spatial disorientation or neglect of 
personal appearance and hygiene.  

Furthermore, although the veteran described a history of 
violent outbursts and frequent thoughts of hurting others 
during his examination, the VA psychologist attributed these 
symptoms to an intermittent explosive disorder, and not to 
the veteran's service-connected PTSD.  

However, the Board finds that the aforementioned evidence 
demonstrates a degree of occupational and social impairment 
which, as noted above, more nearly approximates the criteria 
for a 70 percent rating than for a 50 percent rating since 
April 2, 2003.  38 C.F.R. § 4.7.  

The Board has considered whether a 100 percent disability 
rating is warranted for the veteran's PTSD since April 2, 
2003.  However, repeated VA examination has shown him to be 
oriented to time, place and person and that there is no 
evidence that he ever experienced any hallucinations or 
delusions.  

Furthermore, although the veteran has great difficulty with 
interpersonal relationships, the record shows that he has 
remained married.  There is also no indication that he 
experiences problems with personal hygiene, or that he has 
displayed an inability to perform the activities of daily 
living.  

In addition, although the VA psychologist noted that the 
veteran did not appear to be able to sustain employment, it 
was noted that this was due in part to his explosive 
disorder.  

As noted hereinabove, the psychologist assigned a GAF score 
of 50 percent based on the service-connected PTSD alone, 
which is indicative of serious impairment in occupational 
functioning.  The Board believes that a 70 percent evaluation 
from April 2, 2003, already contemplates serious impairment 
in occupational functioning.  

In view of the foregoing, the Board concludes that the 
preponderance of the credible and probative evidence is 
against finding that the veteran's PTSD has been manifested 
by symptoms such as gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation or own name.  

Therefore, the evidence also does not support the assignment 
of a 100 percent rating under DC 9411.  

In summary, the Board finds that the veteran's disability 
picture more nearly approximates the criteria for a 70 
percent evaluation on and after April 2, 2003.  38 C.F.R. 
§ 4.7.  

With respect to the period prior to April 2, 2003, the Board 
concludes that the preponderance of the evidence is against 
assigning an evaluation in excess of 30 percent under DC 
9411.  

In this regard, the Board found the most probative evidence 
of record to be the report of a July 2001 psychological 
evaluation.  In that report, the examiner explained that the 
veteran did not appear particularly depressed, although he 
did seem somewhat sluggish and under-responsive.  It was also 
noted that he was not manifestly anxious or evasive/guarded 
and was cooperative.  

The examiner found no evidence of suicidal ideation or major 
impediments in insight or judgment.  The veteran's memory and 
intellect were also found to be intact and of average 
capacity.  

The examiner noted that the veteran had a history of violent 
outbursts, but attributed those symptoms to an intermittent 
explosive disorder.  Furthermore, the examiner indicated that 
the veteran was appreciably less angry at present and was 
less agitated and irritated with his medication.  

The examiner assigned a GAF score of 65 due to the PTSD 
alone, which is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Carpenter, Richard, supra.  

The Board believes that the findings reported during his July 
2001 VA examination are consistent with the findings reported 
in his VA outpatient treatment records dated throughout 2001, 
2002 and 2003.  

In particular, the Board notes that these records are 
negative for any indication that his PTSD was manifested 
during that period by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long- term memory; 
impaired judgment; or impaired abstract thinking.  

These treatment records are also negative for any indication 
that his PTSD was manifested by suicidal ideation; 
obsessional rituals; near-continuous panic or depression; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  

The Board recognizes that those records do show that the 
veteran continued to experience anger-control problems and 
violent outbursts and that these symptoms interfered with his 
ability to interact socially and occupationally with others.  

However, as noted, VA psychological examinations conducted in 
July 2001 and April 2003 both revealed that these symptoms 
were attributable to an explosive disorder.  The Board 
believes the reports of those examinations to be the most 
probative evidence of record regarding the etiology of these 
symptoms.  

In summary, the Board concludes that the evidence of record 
supports the assignment of a 70 percent evaluation for the 
veteran's PTSD on and after April 2, 2003.  To this extent, 
the benefit sought on appeal is granted.

The Board further concludes that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 30 percent prior to April 2, 2003.  



ORDER

An increased evaluation of 70 percent, but not higher, for 
the service-connected PTSD beginning on and after April 2, 
2003 is granted, subject to the regulations controlling 
payment of VA monetary benefits.  

An increased evaluation in excess of 30 percent for PTSD 
prior to April 2, 2003, is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



